DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
	The Applicant submitted preliminary amendments with the original filing on Oct. 11, 2019.  Claims 1-72 were canceled, and claims 73-102 were added.  Claims 73-102 are pending and are examined in this Office Action.

Priority ot June 22, 2017
	The Examiner finds that the preliminary amendments submitted on Oct. 11, 2019, introduced limitations that are not supported by the original claims and the originally filed specification, therefore, the instant claims do not get the benefit of the earlier filing dates of the grandparent (12/567,035), great-grandparent (11/486,083), and provisional applications (60/813,625).  Specifically, the concept of onion plants produced by a breeding program beginning with a cross between WYL 77-5128B or WYL 77-5168B with one of the onions listed in the last three lines of claim 73 to arrive at plants that require 14 or more contiguous hours of daylight to initiate bulb formation and having the recited PAD values and storage decay patterns is a new concept relative to the originally filed claims and specification and the first time this concept appears is in preliminary amendment in the parent application (15/630,780) which was filed on June 22, 2017.  
In fact the original claims and specifications for the grandparent, great-grandparent and provisional applications never expressly suggest crossing with the list of 22 commercial onions recited in claim 73; rather those are the commercial varieties that are listed on page 15 as being long day sources and being in Figure one.  The instant application states “Figures 1A-1C present a chart showing the results of measurements of various pungency and sweetness levels for a number of commercial varieties.” (Spec. 7). This is not a suggestion to use them in a breeding program or a cross with varieties WYL 55-5128B and WYL 77-5168B (male fertile and male sterile versions of each) to specifically arrive at plants with the recited values for size and PAD as recited in claim 73.  The originial application states “In a preferred aspect, the source of low pungency is an elite plant. In an aspect, low pungency onions may be produced by breeding with the following long day sources: Daytona, Ranchero, Grandero, Abroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero. Figure 1 provides a chart of measurements of various pungency and sweetness parameters for a number of commerically available (and a few developmental) long day length onion varieties. As will be apparent, a typical long day type onion coming out of storage during the winter months will have a PAD in the 6.2-12 mol/g FW range, and will be quite pungent. In an aspect, a low pungency onion plant of the present invention may be crossed with any inbred onion line having desired properties”. (Id. at 15).
 However, the onions listed on page 15 and in Figure 1 are not identified with regard to which of these onions are inbreds (and they are NOT all inbreds, see discussion of Norstar, below, in the Written Description rejection) nor are they identified with regard to which of them have “desired properties”.  Nor are any of them specifically identified as being useful for breeding plants with the recited values for size and PAD. Because there is no support for this in the grandparent, great-grandparent, or provisional applications, the instant claims are only given the benefit of the filing date of the parent application, June 22, 2017.

Specification
The disclosure is objected to because of the following informalities: the brief description of the drawings does not separately describe panels A, B, and C for Figure 1. Each panel is required to be described separately (see MPEP 608.01(f)). 
Appropriate correction is requested.

Background for Context
	Onion breeders often rely upon pyruvic acid development (PAD) tests as a measure of the pungency of the onions with plants having lower PAD levels being considered lower pungency (Spec. 4).  Unfortunately, the PAD levels are significantly influenced by growth conditions and storage conditions (see Lancaster et al (Acta Horticulture (2001) Vol 555; pp. 111-115)), and the only way to obtain a sample to make a measurement of the PAD for an onion is to cut into the bulb, thereby destroying the bulb.  Therefore, the only way in which a PAD measurement is meaningful is in the context of a genetically related population to be able to perform statistics from a responsibly chosen sampling that is representative of the population to show that onions of that particular genetic background characteristically produce bulbs with a particular PAD level at harvest and a characteristic level of PAD after certain lengths of storage under certain conditions.   
IT IS IMPOSSIBLE TO MEASURE PAD OF A BULB AT HARVEST AND MEASURE PAD OF THAT SAME BULB TWO MONTHS LATER.  
Furthermore, in order for an average PAD value for a plurality of onions to have any meaning, the onions would need to be genetically related, in a population of onions that are stable and uniform for their production of bulbs within a particular PAD range.  There is no way that a breeder or purchaser can look at a few onions without damaging the bulbs and be able to ascertain what the average PAD level of those onions would be, and in order to get that number, the bulbs would need to be destroyed.  Consider it equivalent to quality control testing for a lot, wherein a sample from the lot is tested, and the value is then given to the entire lot.  This can only be true for onions if the onions are all from a population that is known to be uniform and stable for the PAD levels and this necessarily requires them to be genetically related and grown under similar conditions, wherein sampling a few from the population to get an average PAD level would be meaningful because it would be reasonable to extrapolate that the rest of the onions in the population would fall within the standard deviation around the mean.  While it is easy to measure the size and weight and shape and color of an onion without destroying it, the PAD values cannot be measured that way.  For this reason, the PAD values are only meaningful in the context of being within a characteristic range for a variety/cultivar that is shown to be stable and uniform for PAD levels and therefore is predictive of PAD values that any bulb from that variety/cultivar would have when grown under similar conditions.
This issue for PAD causes problems with the current claim language and will be discussed in the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Further Limit
Claims 97 and 99-102 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 97 requires that the population of onion plants are planted by direct seeding in a field.  It is unclear how the method by which the seeds of the plants are sowed provides a limitation on the claimed population of plants, therefore, this does not provide a clear limitation when comparing to the parent claim from which it depends.
Claim 99 requires that the plants are an inbred line prepared by selfing and selection; however, it depends from claim 73 which requires the plants to be grown from seeds obtained by crossing a first plant and a second plant, with a Markush Group listing the choices for the first group and the second group.  The metes and bounds of claim 73 are unclear (see indefiniteness rejection); however, the language appears to exclude selfing, and none of the onions designated as choices for the “first onion plant” are also included in the list of choices for the “second onion plant”, therefore, requiring selfing to arrive at an inbred renders claim 99 inclusive of onions that would be excluded by the current claim language for claim 73.
Claim 100 requires that the onion plants are a hybrid line, and this fails to further limit the claim from which it depends (claim 73) because the onions in claim 73 are already required to be the result of crossing an onion from a first Markush Group with an onion from the second Markush Group, and this necessarily results in an F1 hybrid onion.
Claims 101 and 102 require the crossing to further comprise backcrossing to an onion from the first Markush group (for claim 101) or the second Markush Group (for claim 102.  This fails to further limit the claim from which it depends (claim 73) because this would involve taking an F1 hybrid onion and crossing it with one of the onions recited in one of the Markoush Groups; however, neither Markush Group allows for an F1 hybrid to be used in the cross.  For this reason claims 101 and 102 are directed to onions that are excluded by the parent claim.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Indefiniteness
Claims 73-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The base claim, claim 73, is confusing because the limitations that are inconsistent with other limitations within the claim; for example, in line 8 “wherein said plurality of onion plants is grown from a seed” is confusing, because “plurality of onion plants” requires multiple plants, but “a seed” is a singular seed.  This inconsistency makes it unclear what the claim encompasses. 
Another example is in lines 8 and 9, “a seed obtained by one or more crosses” is confusing, because a single seed is made from a single cross.  It is unclear what the applicant is intended to encompass by “one or more crosses” when the end result is a single seed.
On the surface, it would appear that the Applicant intends to claim a group of onion plants wherein each onion plant within the group is an F1 hybrid produced by crossing an onion plant from the first Markush Group with an onion plant from the second Markush Group.  However, there are enough inconsistencies in the language of claim 73, as noted above, and there are dependent claims that seem to be opening the claim up to far more (see “failure to further limit”, above), such that the metes and bounds of the claim are not clear.
Furthermore, the claimed plurality of onion plants are characterized by “average”  measurements for bulb size, pyruvic acid development (PAD) values, and average increases in PAD values after storage for two months.  Because the sample required for making a PAD measurement destroys the onion bulb, there is no way to take a PAD measurement at harvest and take a PAD measurement for the same bulb two months later.  For this reason, the “average” increase in PAD value can only be measured meaningfully for a plurality of onion plants that are all of the same variety.  If the plurality of onion plants is not a homogeneous group of plants, then comparing a number from samples at harvest to a number from samples after two months would be comparing numbers from apples to oranges, so to speak.  The only way this comparison is meaningful is if the population of onions is uniform/homogeneous (see discussion and references in background section, above).
Claims 75, 76, 88, and 95 each recite the limitation "said variety" in the first line.  There is insufficient antecedent basis for this limitation in the claims.  The claims depend from claim 73, and the word “variety” does not appear in claim 73.
The term “low pungency” in claims 75, 84, 88, and 92-94 is a relative term which renders the claim indefinite. The term “low pungency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other claims “low pungency” is defined by a particular maximum PAD value (see, for example, claims 74 and 85-87).
Claim 97 is confusing because it is unclear what the limitation “wherein said onion plants are planted by direct seedling in a field” confers onto the claimed population of plants.  Does this mean the claim is directed to a field comprising a population of 10, 15, 20, 25, 30, 35, 40, 45, 50, or more onion plants have the characteristics required in claim 73?  Or does this mean that claim 97 is directed to a method of planting the plants by sowing the plants directly into a field?  Or does this mean that the population of plants in claim 97 had to begin with direct sowing into a field, but whatever happens after that doesn’t matter (i.e., the population could be transplanted or could be harvested, etc.)? It is unclear what the metes and bounds of claim 97 are.
Claim 98 recited the limitation "said low pungency" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claims.  The claims depend from claim 73, and the term “low pungency” does not appear in claim 73.

Inadequate Written Description
Claims 73-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the definiciencies of the parent claim.
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants require 14 or more contiguous hours of daylight to initiate bulb formation (long day), wherein said plurality of onion plants are characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams and an average pyruvic acid development (PAD) value of less than 5.5 mol pyruvic acid/g FW at harvest and an average PAD value that increases no more than 20% after storage for two months at 5 degrees centigrade and 50% relative humidity; wherein said plurality of onion plants is grown from a seed obtained by one or more crosses between a first onion plant selected from the group consisting of WYL 77-5128B (or male sterile version thereof) and WYL-5168B (or male sterile version thereof) with a second onion plant selected from a group consisting of a list of 22 commercial cultivars, and optionally performing further selfing or backcrossing (see claims 99, 101, and 102 and see rejection under 35 USC 112, 2nd paragraph); and to parts or tissue cultured cells of said onion plant and to containers of said onion bulbs or seeds of said plants; including wherein the low pungency comprises a reduction in organosulfur compounds; and including wherein the plant is an inbred or a hybrid. 
Claims 101 and 102 each recite “wherein said crossing further comprises one or more back crosses”, and this clearly uses open language of “comprises”, thereby opening up the process by which the claimed onions are produced to be inclusive of additional method steps that are neither disclosed nor recited (see MPEP 2111.03 I: 
“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)”).
Claims 83, 84, and 92-94 specifically claim seeds obtained from the plurality of onion plants of claim 73; however, in even the most narrow embodiment of the F1 progeny of a single cross, the plants of claim 73 encompass F1 hybrid plants, and therefore, seeds obtained from these plants will be F2 seeds which will have had the gametes undergo meiosis prior to fertilization; and therefore, these F2 seeds will have a mosaic of genomic DNA from the two original parents which results in a high degree of unpredictability when it comes to characteristics or traits, such as pungency and storability.
The claims are directed to progeny derived from an initial cross, and possibly followed by the steps of at least one back-cross to either one of the original parents (see claims 101 and 102), or possibly followed by breeding steps to arrive at an “inbred” line (see claim 99), and open language being inclusive of additional method steps; see rejections under 35 USC 112, 2nd paragraph, regarding the indefiniteness caused by not knowing the metes and bounds of the method steps utilized to produce the claimed plurality of onions which are “product-by-process” products.  For this reason the claims are inclusive of plants derived from breeding programs involving further outcrossing and an unlimited number of generations.  Such plants are so far removed from the original crossing parents that they may not retain significant amounts of genetic information from either original parent.
The plurality of onion plants or parts thereof recited in claim 73 are NOT required to be members of the same uniform, stable variety.  Rather each individual onion plant could be produced by a process that falls within the recited process that comprises “one or more crosses” between the two varieties listed as “a first onion plant” and the 22 varieties listed as “a second onion plant”.  Given that there are 44 different combinations just between the listed onions, and given that the claim further encompasses additional selfing, backcrossing, or even unrecited steps such as outcrossing, each onion in the claimed plurality of onions could be from a dramatically different genetic background.  Even if one were to limit the choices to the 22 onions listed as choices for “a second onion plant”, there would be dramatic differences in the genetic backgrounds. 
	The Applicants describe five onion varieties, WYL 77-5128B, WYL 77-5168B, WYL 77-5126B, WYL 77-5391B and WYL 77-5392B.   WYL 77-5128B and WYL 77-5168B were developed from a breeding program that began with mass selection from a synthetic gene pool from a mixture of Yellow Sweet Spanish onions (Spec 23-33; Examples 1, 2, 5, 6, and 7).  They describe WYL 77-5168B as having pyruvate measurements from 4.09 – 6.02 mol/g FW after two months of storage and from 3.28 – 4.98 mol/g FW after six months of storage (Id. at 28-9; Table 1).  They describe WYL 77-5128B as having pyruvate measurements from 4.29 – 5.32 mol/g FW after two months of storage and from 5.75 – 6.40 mol/g FW after six months of storage (Id. at 30-1; Table 2).  They describe WYL 77-5126B as having pyruvate (PAD) of 5.82mol/g FW after 6 months in year 6, having PAD of 6.3 mol/g FW after two months and 5.62 mol/g FW after six months in year 10, and having PAD of 3.67 mol/g FW in year 11 (Id. at 32-3).  These data demonstrate that as of year 11, WYL 77-5126B was not stably reproducing a characteristic level of PAD each year.  The Applicants describe WYL 77-5391B and WYL 77-5392B which are both off-spring of WYL 77-5168B, however, neither of these off-spring have been shown to stably reproduce their traits each year.
	The Applicants do not describe any true-breeding long-day onions having PAD levels less than 5.5 mol/g FW at harvest consistently, other than WYL 77-5128B and WYL 77-5168B.  The Applicants do not describe any long-day low-pungency onions derived from, selected from, or produced from WYL 77-5128B and WYL 77-5168B via a breeding program involving crossing the plants with a second plant selected from the 22 plants recited in claim 73.  The Applicants do not describe any true-breeding long-day onions having PAD levels less than 5.5 mol/g FW after 6 months of storage, other than WYL 77-5168B.  The Applicants do not describe any progeny having a bulb size between 300-700 grams.
	The Applicants do not describe any plants produced by crossing to members of the list of potential “second onion plants" recited in claim 73 followed by backcrossing or using methods to result in an inbred produced from the original F1 hybrid produced by crossing WYL 77-5128B or WYL 77-5168B with one of the recited 22 potential “second” parent plants.  None of such plants have been described or reduced to practice, and clearly they were not in the possession of the Applicant at the time of filing.
	The prior art teaches that up to 5 generations of selfing (~10 years) are required to stabilize agronomically important traits in onions (Alan et al (Plant Science (2004) Vol. 167; pp. 1055-1066) see Introduction).  In the prior art (J. Amer. Soc. Hort. Sci. (1996) Vol. 121; pp. 604-608), Havey et al teach that enzymatic pyruvic acid concentration, as a measure of pungency, is primarily determined by additive gene action with sporadic dominance effects (see right column on page 604).  This demonstrates that pungency is not controlled by a single gene, but rather by multiple genes.  The genes or loci that are responsible for conferring low pyruvate levels are not yet known.
	In addition, the prior art teaches that PAD measurements have a high degree of variability see Havey et al (HortScience (2002) Vol. 37; pp. 1086-1087) who teach that “laboratories were a highly significant source of variation for measurements of SSC and pungency.  Therefore, one cannot make recommendations on relative pungencies of the same lots of onions measured by different labs.  The onion research community must identify specific procedures to reduce variation among laboratories to develop a more repeatable standardized assay for the measurement of onion pungency.”  Havey et al showed that replicate samples that were sent to five different laboratories came back with 5 different pyruvic acid measurements (see last column in Table 1 on page 1087).
	Furthermore, it is known that pungency is influenced by growth conditions and storage conditions; see Lancaster et al (Acta Horticulture 555 (2001) pp. 111-115) who teach that bulbs grown at low Sulphur supply had reduced pungency (see abstract).  Therefore, because the instant claims are directed to a plurality of onion plants or parts thereof that are not required to be members of a stable, uniform variety and are not required to be grown together under the same growth conditions, the variability of PAD values amongst the plurality could be quite large.
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of onions of varieties developed by a breeding program beginning with a cross between one of varieties WYL 77-5128B and WYL 77-5168B and a second plant selected from the varieties recited in claim 73, wherein the derived varieties produce yellow or white globed shaped bulbs between 300-700 grams and having a long-day and low-pungency phenotype and storability.  The Applicants only describe WYL 77-5128B and WYL 77-5168B which reproducibly have a long-day and low-pungency phenotype.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of long-day and low-pungency onions with storability.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements (genes or loci) essential for low-pungency and long-day phentoypes and storability, it remains unclear what features identify onions that are genetically capable of such phenotypes.  Since the genus of long-day and low-pungency onions with storability has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	The instant specification does not disclose any of the crosses recited in claim 73 as having been reduced to practice, and does not actually even suggest such crosses as a means to arrive at onions having the recited values for PAD and size, and the “second” onion plants each have PAD values higher than 5.5 mol/g FW (see Figure 1 for those that have PAD values disclosed).  For this reason, it is unclear which of these crosses would even produce an F1 hybrid onion variety with the required PAD values and storability, and none of such plants were in the possession of the Applicant at the time of filing. 
	Furthermore, at least one of the recited “second” onion plants, Norstar, is a hybrid onion plant, rather than an inbred onion plant (Found on the world wide web at takii.com/wp-content/uploads/2015/09/Onion-Norstar-Rev-B.pdf .  ):

    PNG
    media_image1.png
    902
    798
    media_image1.png
    Greyscale

Note that Norstar has a PAD value of 10.66 mol/g FW (see Guyer et al (1995) J. Sci. Food Agric. Vol. 69; pp. 457-460; especially Table 1 on page 459) which is nearly double the required 5.5 mol/g FW.  Because Norstar is a hybrid onion, making a cross with Norstar will allow for meiosis of the two genomes shared in the Norstar hybrid plants, and the pollen and ovules will contain a mosaic of genomic DNA with unpredictable results.  For this reason, each onion plant produced by crossing Norstar with one of the “first” onion plants recited in claim 73 will have different characteristics.  In addition, specifically with regard to claim 102, backcrosses to Norstar will not produce predictable results because Norstar is not of an inbred variety, rather it is a hybrid variety and therefore does not reproduce stable traits via sexual propagation.  It is noted that the Examiner does not know if the other 21 "second onion plants” recited in claim 73 are inbred or hybrid onion cultivars.  This same issue would be present for any of the “second onion plants” that are of a hybrid variety rather than of a stable, uniform, inbred variety.  Also, presumably each round of backcrossing to Norstar would result in PAD levels getting closer and closer to Norstar’s 10.66 mol/g FW and further away from the values required by the instant claims.
Because the claims only require the recited varieties as starting materials, they are inclusive of an infinite number of breeding steps and generations of breeding after the initial cross; therefore the claimed onions could be distantly related to the deposited varieties and are inclusive of onions indistinguishable from plants produced from any starting material most of which would not have both long-day and low-pungency phenotype and storability and the vast majority of which were not in the possession of the Applicant at the time of filing.  The Applicants have reduced to practice only two onion varieties that reproducibly have a long-day and low-pungency phenotype and only one onion variety that has less than 5.5 mol/g FW pyruvate after six months of storage.  Accordingly, the specification fails to provide an adequate written description to support the genus of onions with long-day and low-pungency phenotypes derived from a breeding program utilizing the two deposited varieties and the 22 varieties recited in claim 73 as set forth in the claims.  The Applicant has also failed to describe the genus of F2 seeds resulting in plants with low pungency and storability as claimed in claims 83, 84, and 92-94.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
	In general, claims that recite a phenotype that is controlled by multiple genes and is affected by growth conditions without claiming the genotype of a true-breeding cultivar or variety that possesses such a phenotype are not adequately described.  This is especially true if the methods to measure the phenotype are unreliable as is the case with PAD measurements.  It is compounded by claiming a plurality of onions that are not required to be members of a stable and uniform variety, therefore, the PAD values are not “characteristic” of a variety, rather they would need to be measured for the individual plants contained within the plurality.
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular plurality of onion plants is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
It is further noted that claim 73 encompasses both inbred and hybrid onions (see claims 99-102); therefore the seeds of claims 83, 84, and 92-94 encompass both F1 and F2 seeds.  These F1 and/or F2 seeds could be the result of open pollination or cross-pollination with any unrecited, undescribed onion plant; however, they are required to produce bulbs with specific PAD values.  The Applicant has not described such seeds.
For these reasons, the instant specification does not provide adequate written description support across the breadth of the claims.

Lack of Enablement
Claims 73-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are directed to plants and seeds derived from breeding programs that utilize onion plants selected from WYL 77-5128B, WYL 77-5168B, and male sterile versions thereof.  Since these onion plants are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the variety/cultivar is considered sufficient to ensure public availability.  The specification states that seeds have been deposited at the National Collections of Industrial and Marine Bacteria (NCIMB) on June 24, 2005. (Spec. 18-9).  However, the specification does not disclose if the deposit was made AND ACCEPTED under the Budapest Treaty, nor does the specification provide assurances that all restrictions to public availability will be removed upon the issuance of a patent.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been ACCEPTED under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 

	It is noted that such assurances were made in the great-grandparent application; however, the time period for maintaining the deposit would be different for a patent issued in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Obvious Over Simon, Havey, and Debaene
Claims 73-76, 78, and 80-102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon, P. W. (Euphytica (1995) Vol. 82; pp. 1-8), in view of Havey, M. J. (1998 National Onion Research Conference), further in view of Debaene et al (J. Amer. Soc. Hort. Sci (1999) Vol. 124; pp. 366-372), and taken with the evidence of Mallor et al (Plant Breeding (2011) Vol. 130; pp. 55-59) and taken with the evidence of Informaciones Tecnicas (2003) Direccion General de Tecnologia Agraria; pp. 1-12; and further taken with the evidence of Crowther et al (J. of the Sci. of Food and Agri. (2005) Vol. 85; pp. 112-120).  
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants are of a Spanish variety that requires 14 or more contiguous hours of daylight to initiate bulb formation (long day), wherein said plurality of onion plants are characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams and an average pyruvic acid development (PAD) value of less than 5.5 mol/g FW at harvest and an average PAD value that increases no more than 20% after storage for two months at 5 degrees centigrade and 50% relative humidity; wherein said plurality of onion plants are grown from a seed obtained by one or more crosses between a first onion plant selected from the group consisting of WYL 77-5128B and WYL-5168B with a second onion plant selected from a group consisting of a list of 22 commercial cultivars, and optionally performing further selfing or backcrossing (see claims 99, 101, and 102 and see rejection under 35 USC 112, 2nd paragraph); and to parts or tissue cultured cells of said onion plant and to containers of said onion bulbs or seeds of said plants; including wherein the low pungency comprises a reduction in organosulfur compounds; and including wherein the plant is an inbred or a hybrid. 
Claims 83, 84, and 92-94 specifically claim seeds obtained from the plurality of onion plants of claim 73; however, the plants of claim 73 encompass F1 hybrid plants, and therefore, seeds obtained from these plants will be F2 seeds which will have had the gametes undergo meiosis prior to fertilization; and therefore, these F2 seeds will have a mosaic of genomic DNA from the two original parents which results in a high degree of unpredictability when it comes to characteristics or traits, such as pungency and storability.
The claims are directed to progeny derived from an initial cross, and possibly followed by the steps of at least one back-cross to either one of the original parents (see claims 101 and 102), or possibly followed by breeding steps to arrive at an “inbred” line by selfing and selecting progeny (see claim 99); see rejections under 35 USC 112, 2nd paragraph, regarding the indefiniteness caused by claiming product-by-process products using a process in which the metes and bounds of the methods steps are indefinite.  For this reason the claims are inclusive of plants derived from breeding programs involving further outcrossing and an unlimited number of generations.  Such plants are so far removed from the original crossing parents that they may not retain significant amounts of genetic information from either original parent.
The current claims are “product by process” claims directed to onion plants produced by a breeding program that begins with an initial cross of WYL 77-5128B or WYL 77-5168B with a second onion plant from a list of commercial cultivars.  However, if the prior art anticipates or renders obvious onion plants that are indistinguishable from the instantly claimed onion plants even though they have been produced by a different method, then the claimed onion plants are not patentable over the prior art (see MPEP 2113 for discussion of "product by process" claims).
Simon teaches that it is possible to exercise selection in onion plants for high solids and low pungency which would be of much interest for the fresh onion market (see last paragraph on page 7), and Simon demonstrates that the correlation between pyruvate and soluble solids was greatly reduced within and among F3 and F3M families (see last paragraph on page 7) which demonstrates that the phenotypes are not controlled by the same genes.  Simon taught the use of longday onion germplasm for the studies and suggested the use of short-day and Spanish onion germplasm for the development of longday elite onions with improved quality (see right column on page 6).  Simon teaches F3 and F3M onions having less than 5.5 mol/g FW (see Table 8 on page 7).  
Simon teaches direct-seeding in April on muck soil and harvesting bulbs in September (see page 2), and this would have inherently involved a container to hold the seeds in and a container to hold the bulbs in.  Simon teaches a population of 2-4 bulbs for the F3M generation (see left column on page 3).
Simon is silent regarding onion plants that produce bulbs which have an average PAD value that increases no more than 20% after storage for two months at 5 degrees centigrade and 50% relative humidity.  Simon is silent with regard to the size in grams of the onions utilized.
Havey teaches that they will continue to develop and evaluate inbred onion populations, including Spanish x storage crosses, and populations with low pungency, and Havey mentions that synthetic populations have been synthesized and are being subjected to recurrent selection (see entire abstract, below):

    PNG
    media_image2.png
    866
    1231
    media_image2.png
    Greyscale

	Debaene et al teach that high levels of total dissolved solids (TDS – also known in the art as "soluble solids content" or "SSC”) are associated with good storability which is of great importance to both producers and consumers (see right column on page 366).  	It would have been obvious and within the scope of one of ordinary skill in the art to utilize Spanish onions and long-day onions in a breeding program to arrive at long-day low-pungency onions as suggested by Simon.  Because Havey specifically mention utilizing Spanish x storage crosses and utilizing populations with low pungency, it would have been obvious to utilize the low-pungency Spanish onions with the long-day storage onions taught by Simon.  The “Informaciones Tecnicas” demonstrates that Fuentes de Ebro onions were available in 2003, and the reference by Mallor et al demonstrates that selecting for low pungency would result in onions with pyruvate measurements below 3.75 M/g (see Table IV on page 6 of the translation).  Mallor et al disclose the Spanish onions as being in the average weight range of 227-371 grams with a plurality being above 300 grams and falling within the 300-700 range required by the instant claims (see Table 1 on page 57).  Furthermore Simon teaches that low pungency is controlled by multiple genes with additive effects and is also highly variable year-to-year (see left column on page 5 and last paragraph on page 3); therefore, one would expect to generate lower pungency with additional generations of breeding and selection as more of the additive genes are combined; and one would expect to achieve even lower pungency in a year in which the growth conditions are favorable for low pungency.  
With regard to maintaining low pungency or maintaining PAD levels that increase less than 20% after storage in suitable storage conditions, it would have been obvious to screen for onions that maintained low PAD levels during storage as this is a desirable trait in onions that are sold as “sweet” onions.  Increasing SSC is associated with better storability as taught by Debaene et al, therefore, the teaching of Simon that it is possible to get high SSC and low pyruvate in long-day onions would provide an expectation of success in producing long-day low pungency onions with good storability.   This demonstrates that following the breeding program suggested by Simon and Havey would have resulted in the instantly claimed onions.  Therefore, one of ordinary skill in the art would have expected to succeed in producing a long-day onion with lower pungency, and the particular pyruvate measurements recited in the claims would have naturally flowed from following the teachings of Simon and Havey.	
With regard to claims of low organosulfur compounds (claim 98), there is a close correlation between low pyruvate (PAD) and low organosulfur compounds (see Crowther et al), therefore, if one were to select for low PAD, then it would naturally flow that one would arrive at onions with low organosulfur compounds.  With regard to the specific number of onions in the population that is recited in claim 96, it would have been obvious to scale up production to produce more onions.
Obvious Over Simon, Havey, Debaene, and Duvick
Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon, P. W. (Euphytica (1995) Vol. 82; pp. 1-8), in view of Havey, M. J. (1998 National Onion Research Conference), further in view of Debaene et al (J. Amer. Soc. Hort. Sci (1999) Vol. 124; pp. 366-372), and taken with the evidence of Mallor et al (Plant Breeding (2011) Vol. 130; pp. 55-59) and taken with the evidence of Informaciones Tecnicas (2003) Direccion General de Tecnologia Agraria; pp. 1-12; as applied to claims 73-76, 78, and 80-102 above, and further in view of Duvick, D. N. (Economic Botany (1959) Vol. 13; pp. 167-195).  The Applicant did not provide any separate arguments for this particular rejection in the response received on Feb. 12, 2019.
The claim is directed to the plurality of onions claimed in claim 73 wherein the plurality of onion plants are cytoplasmically male sterile.
Simon in view of Havey further in view of Debaene et al teach the plurality of onions claimed in claim 73 (see rejection, above).
Simon in view of Havey further in view of Debaene et al do not teach cytoplasmically male sterile onions.
Duvick teaches the use of cytoplasmic male-sterility in hybrid seed production (see entire article), and specifically teaches the use of cytoplasmic male-sterility in commercial production of hybrid onions (see abstract).  Duvick teaches the advantages of cytoplasmic male-sterility over mechanically emasculating the plants (see page 167).
Simon teaches that hybrids and back-crosses were produced by emasculating the inbred parents (see paragraph bridging pages 1-2).
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to utilize cytoplasmic male-sterile onions in the breeding program suggested by Simon and Havey.  One would have been motivated to do so because Duvick teaches the advantages of cytoplasmic male-sterility over manually or mechanically emasculating each of the female plants.  One would have had an expectation of success given that Duvick teaches that this method was being used in commercial production of hybrid onions in 1959. 

Obvious Over Simon, Havey, Debaene, and Alan
Claim 79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon, P. W. (Euphytica (1995) Vol. 82; pp. 1-8), in view of Havey, M. J. (1998 National Onion Research Conference), further in view of Debaene et al (J. Amer. Soc. Hort. Sci (1999) Vol. 124; pp. 366-372), and taken with the evidence of Mallor et al (Plant Breeding (2011) Vol. 130; pp. 55-59) and taken with the evidence of Informaciones Tecnicas (2003) Direccion General de Tecnologia Agraria; pp. 1-12; as applied to claims 73-76, 78, and 80-102 above, and further in view of Alan et al (Plant Science (2004) Vol. 167; pp. 1055-1066). The Applicant did not provide any separate arguments for this particular rejection in the response received on Feb. 12, 2019.
The claim is directed to a tissue culture of cells obtained from an onion plant of the plurality of onions claimed in claim 73.  The “plurality” of onions is interpreted to be multiple onions from the same “Spanish variety” wherein the “variety” is a stable and uniform variety possessing disting, uniform, stable traits that distinguish it over other onion varieties.
Simon in view of Havey further in view of Debaene et al teach the plurality of onions claimed in claim 73 (see rejection, above).
Simon in view of Havey further in view of Debaene et al do not teach a tissue culture of cells from an onion plant of the plurality of onion plants of claim 73.
Alan et al teach a breeding program for long day onions including both pungent and mild materials (see abstract), and they teach tissue cultures of cells from flower buds of these onions (see paragraph 2.2 on page 1056).
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to generate tissue cultures of cells from the onion plants taught by Simon in view of Havey and further in view of Debaene et al.  Because Alan et al teach the use of tissue cultured cells in onion breeding programs, this is an obvious variation of what was taught in the prior art.  

Obvious over Hendricks ‘662
Claims 73-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendricks, S. (US Pre-Grant Publication US 2010/0011662, published on Jan. 21, 2010).
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants that require 14 or more contiguous hours of daylight to initiate bulb formation (long day), wherein said plurality of onion plants are characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams and an average pyruvic acid development (PAD) value of less than 5.5 mol/g FW at harvest and an average PAD value that increases no more than 20% after storage for two months at 5 degrees centigrade and 50% relative humidity; wherein said plurality of onion plants are grown from a seed obtained by one or more crosses between a first onion plant selected from the group consisting of WYL 77-5128B and WYL-5168B with a second onion plant selected from a group consisting of a list of 22 commercial cultivars, and optionally performing further selfing or backcrossing (see claims 99, 101, and 102 and see rejection under 35 USC 112, 2nd paragraph); and to parts or tissue cultured cells of said onion plant and to containers of said onion bulbs or seeds of said plants; including wherein the low pungency comprises a reduction in organosulfur compounds; and including wherein the plant is an inbred or a hybrid. 
Hendricks teaches onions of varieties WYL 77-5128B and WYL 77-5168B (both male sterile and male fertile versions) and claims a method of making hybrid onion seed by crossing these varieties with a second onion plant (see claims 93 and 95).  He claims that such a method will produce onions that require 14 or more contiguous hours of daylight to initiate bulb formation and that the onions will have PAD measurements less than 5.5 mol/g FW and that the low PAD will increase no more than 10% after storage (see claims 97-103).
Hendricks does not specifically teach a cross that results in progeny having bulbs between 300-500 grams in size.
Hendricks suggests crossing their onions (WYL 77-5128B and WYL 77-5168B) with Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero (see paragraph 0070 on page 6).  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because Hendricks clearly teaches that these are desirable traits in onions.
Obvious over Hendricks ‘213
Claims 73-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendricks, S. (US Patent No. 9,320,213, issued on April 26, 2016).
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants that require 14 or more contiguous hours of daylight to initiate bulb formation (long day), wherein said plurality of onion plants are characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams and an average pyruvic acid development (PAD) value of less than 5.5 mol/g FW at harvest and an average PAD value that increases no more than 20% after storage for two months at 5 degrees centigrade and 50% relative humidity; wherein said plurality of onion plants are grown from a seed obtained by one or more crosses between a first onion plant selected from the group consisting of WYL 77-5128B and WYL-5168B with a second onion plant selected from a group consisting of a list of 22 commercial cultivars, and optionally performing further selfing or backcrossing (see claims 99, 101, and 102 and see rejection under 35 USC 112, 2nd paragraph); and to parts or tissue cultured cells of said onion plant and to containers of said onion bulbs or seeds of said plants; including wherein the low pungency comprises a reduction in organosulfur compounds; and including wherein the plant is an inbred or a hybrid. 
Hendricks teaches onions of varieties WYL 77-5128B and WYL 77-5168B (both male sterile and male fertile versions) and claims a method of making hybrid onion seed by crossing these varieties with a second onion plant (see claims 7-9).  He claims that such a method will produce onions that require 14 or more contiguous hours of daylight to initiate bulb formation and that the onions will have PAD measurements less than 5.5 mol/g FW and that the low PAD will increase no more than 10% after storage (see claims 10 and 13).
Hendricks does not specifically teach a cross that results in progeny having bulbs between 300-500 grams in size.
Hendricks suggests crossing their onions (WYL 77-5128B and WYL 77-5168B) with Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero (see column 10 lines 59-67).  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because Hendricks clearly teaches that these are desirable traits in onions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 32-63, and 66-70 of U.S. Patent No. 7,671,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘255 patent are directed to the genus of F1 hybrids made by crossing WYL 77-5128B or WYL 77-5168B with any second onion plant.  Therefore, this genus encompasses the onions being claimed in the instant claim 73.  The instead claim 73 is directed to a sub-genus that falls within the genus of the ‘255 patent, and it is narrowed by specifying that the second onion parent is one from a list of 22 onion plants.  These 22 onion plants are suggested in column 10 of the ‘255 patent and in Figure 1 (see lines 57-67 and Figure 1).  Therefore, it would have been obvious to follow the suggestion in the ‘255 patent and use one of those onions to cross with WYL 77-5128B or WYL 77-5168B.  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because the ‘255 patent clearly teaches that these are desirable traits in onions.

Claims 73-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-22 and 27-43 of U.S. Patent No. 9,320,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘213 patent are directed to the genus of F1 hybrids made by crossing WYL 77-5128B or WYL 77-5168B with any second onion plant.  Therefore, this genus encompasses the onions being claimed in the instant claim 73.  The instead claim 73 is directed to a sub-genus that falls within the genus of the ‘213 patent, and it is narrowed by specifying that the second onion parent is one from a list of 22 onion plants.  These 22 onion plants are suggested in column 10 of the ‘213 patent and in Figure 1 (see paragraph bridging columns 10-11 and Figure 1).  Therefore, it would have been obvious to follow the suggestion in the ‘213 patent and use one of those onions to cross with WYL 77-5128B or WYL 77-5168B.  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because the ‘213 patent clearly teaches that these are desirable traits in onions.

Potential Allowable Subject Matter
	If the Applicant can provide evidence that any of the 22 “second onion plants” recited in claim 73 are a) stable and uniform INBRED onion varieties, and b) were publicly available at the time of filing, then the following claim would be free of the rejections of record:
-- An F1 hybrid onion plant produced by crossing: 
A)	a first onion plant selected from the group consisting of WYL 77-5128B having seed deposited as NCIMB Accession No. 41329, WYL 77-5168B having seed deposited as NCIMB Accession No. 41330, WYL 775128B that possesses a male sterility traits, and WYL 77-5168B that possesses a male sterility trait,
with
B)	a second onion plant selected from the group consisting of cultivars ...    ... . --
Such a claim would only encompass onion plants from the first generation of the recited cross, and such onion plants would be described at the molecular level by possessing one copy of chromosomes from the deposited inbred line of the invention and possessing one copy of chromosomes from the publicly available inbred onion plant.  Not all of these hybrids would produce the recited PAD values nor would they necessarily have the recited storability, therefore such phenotypes should not be recited in the claim.  In addition, a terminal disclaimer over US Patent Nos. 7,671,255 and 9,320,213 would be required.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662